                                              Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 1 of 8




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     ALLBIRDS, INC.,                                     Case No. 19-cv-05638-BLF
                                   8                     Plaintiff,
                                                                                             ORDER DENYING DEFENDANTS'
                                   9               v.                                        PARTIAL MOTION TO DISMISS
                                  10     GIESSWEIN WALKWAREN AG, et al.,                     [Re: ECF 33]
                                  11                     Defendants.

                                  12
Northern District of California




                                                Plaintiff Allbirds, Inc. (“Allbirds”) is a footwear company that since 2016 has
 United States District Court




                                  13
                                       manufactured a line of sneaker-type shoes made using Merino wool. These shoes are sold under
                                  14
                                       the brand name WOOL RUNNERS® and have apparently enjoyed considerable commercial
                                  15
                                       success. Plaintiff has filed suit against Defendants Giesswein Walkwaren AG (“Giesswein
                                  16
                                       Austria”) and M. Leonard International Inc. (“Giesswein USA”) alleging, inter alia, that
                                  17
                                       Defendants have used its WOOL RUNNERS® trademark in marketing Defendants’ own lines of
                                  18
                                       shoes. The Complaint includes claims for trademark infringement and unfair business practices
                                  19
                                       under various state and federal laws.
                                  20
                                                This case comes before the Court on Defendants’ motion to dismiss portions of the
                                  21
                                       operative Complaint. Having reviewed the parties’ submissions and the applicable case law, the
                                  22
                                       Court DENIES the motion to dismiss.
                                  23
                                         I.     BACKGROUND
                                  24
                                                On September 6, 2019, Plaintiff Allbirds filed the operative Complaint in this case. ECF 1
                                  25
                                       (“Compl.”). It alleges the following facts, which the Court must treat as true at the pleading stage.
                                  26
                                       See Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011).
                                  27
                                                WOOL RUNNERS® were Allbirds’s original and flagship product. Compl. ¶ 1. They are
                                  28
                                           Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 2 of 8




                                   1   “premium casual sneakers made from natural, environmentally sustainable materials,” including

                                   2   Merino wool. Id. According to Allbirds, the design was “carefully honed” “after years of

                                   3   research and development.” Id. ¶ 16. In addition to “their groundbreaking application of

                                   4   sustainable materials,” WOOL RUNNERS® are touted as “beautiful,” “remarkably comfortable,”

                                   5   and “machine washable.” Id. ¶¶1, 3. The following images of a WOOL RUNNERS® sneaker is

                                   6   included in the Complaint:

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                       Compl. at 7.
                                  15
                                              Since 2016, WOOL RUNNERS® have been sold throughout the United States via brick-
                                  16
                                       and-mortar retail locations and the Allbirds website. Compl. ¶¶ 2,25. They “were an immediate
                                  17
                                       market success” following their launch and continue to have a strong and loyal base of customers.
                                  18
                                       Id. ¶¶ 17, 20. In addition to their commercial success—not to mention contributing to it— WOOL
                                  19
                                       RUNNERS® have enjoyed widespread media coverage by publications such as Time, Forbes, and
                                  20
                                       Esquire; many celebrities have even praised and been seen wearing WOOL RUNNERS®. Id. ¶¶
                                  21
                                       1, 27. Allbirds has also spent substantial time, effort, and resources of its own promoting WOOL
                                  22
                                       RUNNERS®. Id. ¶¶ 18, 26. Allbirds believes that it has thus accumulated substantial goodwill in
                                  23
                                       the marketplace, and that the public has come to associate Allbirds’s “iconic” WOOL
                                  24
                                       RUNNERS® brand with high quality. Id. ¶ 3. Moreover, though Allbirds has introduced several
                                  25
                                       other lines of footwear, WOOL RUNNERS® remain the most well-recognized and commercially
                                  26
                                       successful of their brands. Id. ¶ 27.
                                  27
                                              Defendant Giesswein USA—the parent company of which is Defendant Giesswein
                                  28
                                                                                       2
                                              Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 3 of 8




                                   1   Austria—also designs and sells footwear to consumers in the United States. Compl. ¶¶ 29, 30.

                                   2   Allbirds alleges that Defendants are one of several companies that have attempted to replicate the

                                   3   success of WOOL RUNNERS® “through unlawful imitation and appropriation.” Id. ¶ 4.

                                   4   Specifically, Defendants sell shoes under the names “MERINO WOOL RUNNERS” and

                                   5   “MERINO RUNNERS.” Id. ¶ 28. Allbirds believes that Defendants’ use of these names infringes

                                   6   their WOOL RUNNERS® trademark, which they have registered with the U.S. Patent and

                                   7   Trademark Office (“USPTO”). Id. ¶ 4.

                                   8            Allbirds also alleges that Defendants’ shoe designs infringe the trade dress of WOOL

                                   9   RUNNERS®, which comprises the following elements: “sneaker-type shoe featuring wool-like

                                  10   texture on the entirety of the upper outer”; “embroidered eyelets”; “shoelaces composed of a three-

                                  11   yarn lace woven together”; “midsole and outsole of shoe appear attached as one piece”; and “a

                                  12   series of horizontal lines visible across the width of the sole of the shoe that extends the entire
Northern District of California
 United States District Court




                                  13   length of the sole.” Compl. ¶¶ 21, 28. However, these trade dress allegations are not at issue in

                                  14   the instant motion.

                                  15            Based on the foregoing, Allbirds has brought eight causes of action: (1) trademark

                                  16   infringement under 15 U.S.C. § 1114; (2) trade dress infringement under 15 U.S.C. § 1125; (3)

                                  17   false advertising under 15 U.S.C. § 1125(a); (4) unfair competition and false designation of origin

                                  18   under 15 U.S.C. § 1125; (5) trademark infringement and unfair competition under California

                                  19   common law; (6) trade dress infringement under California common law; (7) violation of

                                  20   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; (8)

                                  21   decree and order under 15 U.S.C. § 1119. On January 28, 2020, Defendants filed a partial motion

                                  22   to dismiss, which is now before the Court. ECF 33 (“Mot.”). In that motion, Defendants seek

                                  23   dismissal of Counts 1, 4, 5, and 7 based on their defense of fair use, which they assert as to their

                                  24   use of the names MERINO WOOL RUNNERS and MERINO RUNNERS but not as to the

                                  25   alleged trade dress infringement.

                                  26    II.     LEGAL STANDARD
                                  27            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  28   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint
                                                                                          3
                                           Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 4 of 8




                                   1   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   2   12(b)(6). In other words, “[a] motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

                                   3   for failure to state a claim upon which relief can be granted ‘tests the legal sufficiency of a

                                   4   claim.’” Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting

                                   5   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). To survive a Rule 12(b)(6) motion, a

                                   6   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Bell

                                   7   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

                                   8   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   9   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The

                                  10   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  11   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  12          Affirmative defenses do not warrant dismissal of a complaint pursuant to Rule 12(b)(6)
Northern District of California
 United States District Court




                                  13   except in “rare cases.” Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014). That is because the

                                  14   defendant usually bears the burden of pleading and proving an affirmative defense, see, e.g.,

                                  15   Gomez v. Toledo, 446 U.S. 635, 640 (1980), and a plaintiff is not required plead the “subject of an

                                  16   anticipated affirmative defense,” Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir.

                                  17   2013). Hence, “[d]ismissal under Rule 12(b)(6) on the basis of an affirmative defense is proper

                                  18   only if the defendant shows some obvious bar to securing relief on the face of the complaint,”

                                  19   ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2014) and thus “raises no

                                  20   disputed issues of fact,” Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).

                                  21          In evaluating the complaint, the court must “accept factual allegations in the complaint as

                                  22   true and construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.

                                  23   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). At the same time, a court

                                  24   need not accept as true “allegations that contradict matters properly subject to judicial notice” or

                                  25   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  26   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation

                                  27   marks and citations omitted).

                                  28
                                                                                          4
                                              Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 5 of 8



                                       III.     DISCUSSION
                                   1
                                                As noted above, Defendants ask the Court to dismiss Count 1, 4, 5, and 7 on the ground
                                   2
                                       that they make fair use of the terms “wool runners,” “merino wool runners, and “merino runners.”
                                   3
                                       Mot. at 1. Defendants argue that even if Allbirds has a “successful and well-known brand”
                                   4
                                       named WOOL RUNNERS®, it “cannot stop Giesswein from using the allegedly infringing terms
                                   5
                                       to describe its products—namely, runners made of merino wool.” Mot. at 1.
                                   6
                                                The Ninth Circuit has recognized two types of fair use in the context of trademark
                                   7
                                       infringement: “nominative fair use” and “classic fair use.” Fortune Dynamic, Inc. v. Victoria's
                                   8
                                       Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1031 (9th Cir. 2010). Defendants assert only
                                   9
                                       classic fair use in the instant motion to dismiss. Classic fair use involves a defendant’s use of a
                                  10
                                       term “in its primary, descriptive sense” to describe the defendant’s product. Fortune Dynamic,
                                  11
                                       Inc., 618 F.3d at 1031. That is, at common law, “[a] junior user is always entitled to use a
                                  12
Northern District of California




                                       descriptive term in good faith in its primary, descriptive sense other than as a trademark.” Cairns
 United States District Court




                                  13
                                       v. Franklin Mint Co., 292 F.3d 1139, 1150 (9th Cir. 2002) (quoting 2 McCarthy on Trademark and
                                  14
                                       Unfair Competition § 11:45 (4th ed.2001)). The classic fair use defense is now “specifically
                                  15
                                       provided for by statute” in the Lanham Act. Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d
                                  16
                                       1171, 1183 n.11 (9th Cir. 2010). The relevant provision, 15 U.S.C. § 1115(b)(4), provides a
                                  17
                                       defense covering “use . . . of a term or device which is descriptive of and used fairly and in good
                                  18
                                       faith only to describe the goods or services of [the allegedly infringing] party, or their geographic
                                  19
                                       origin.” Animating the defense is “the undesirability of allowing anyone to obtain a complete
                                  20
                                       monopoly on use of a descriptive term simply by grabbing it first.” KP Permanent Make-Up, Inc.
                                  21
                                       v. Lasting Impression I, Inc., 543 U.S. 111, 122 (2004).
                                  22
                                                By contrast, nominative fair use—which, again, is not at issue here—applies where a
                                  23
                                       defendant has used the plaintiff’s mark to describe the plaintiff’s (allegedly infringed) product.
                                  24
                                       Cairns, 292 F.3d at 1151. This defense recognizes that “it is often virtually impossible to refer to
                                  25
                                       a particular product for purposes of comparison, criticism, point of reference or any other such
                                  26
                                       purpose without using the mark.” New Kids on the Block v. News America Publishing, Inc., 971
                                  27
                                       F.2d 302, 306 (9th Cir. 1992).
                                  28
                                                                                         5
                                           Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 6 of 8




                                   1             Relevant here, the Supreme Court has made clear that classic fair use is a true “affirmative

                                   2   defense.” KP Permanent Make-Up, Inc., 543 U.S. at 120. Classic fair use does not operate to

                                   3   negate an element of a plaintiff’s trademark infringement claim; rather, the defense precludes

                                   4   liability even when a plaintiff has established every element of its claim. See id.; Tabari, 610 F.3d

                                   5   at 1183 n.11. Accordingly, Defendants have the burden of proving each element of classic fair

                                   6   use, which are that (1) the defendant makes use of the term other than as a trademark, (2) only to

                                   7   describe the defendant’s goods, and (3) “in good faith.” Marketquest Grp., Inc. v. BIC Corp., 862

                                   8   F.3d 927, 935 (9th Cir. 2017) (quoting 15 U.S.C. § 1115(b)(4)). To do so on a motion to dismiss,

                                   9   they must rely only on allegations in the Complaint itself or judicially noticeable facts. ASARCO,

                                  10   765 F.3d at 1004; see generally supra Part II. That is a difficult task; indeed, the Ninth Circuit has

                                  11   recognized that fair use often implicates factual determinations cannot be resolved at the summary

                                  12   judgment stage—much less at the pleading stage. See Fortune Dynamic, 618 F.3d at 1031; see
Northern District of California
 United States District Court




                                  13   also Caveman Foods, LLC v. Lester, No. C 12-1587 RS, 2013 WL 12172626, at *4 (N.D. Cal.

                                  14   Feb. 14, 2013) (holding that “a motion to dismiss is not the proper procedural vehicle” for

                                  15   adjudicating a fair use defense, “which requires the defendant to prove each of its elements with

                                  16   evidence”); Craigslist, Inc. v. DealerCMO, Inc., No. 16-CV-01451-VC, 2017 WL 6334142, at *2

                                  17   (N.D. Cal. Apr. 11, 2017) (refusing to dismiss trademark claims based on a fair use defense

                                  18   because “[t]he fair use inquiry is factually intensive” and cannot be resolved at the pleadings

                                  19   stage).

                                  20             Here, the Court finds that Defendants have not established the elements of fair use without

                                  21   raising disputed facts. As to the first and second elements (which appear to overlap substantially),

                                  22   Defendants assert that “wool” is a descriptive word for “hair from sheep,” “merino” is a

                                  23   descriptive word denoting “a breed of sheep that produces soft good-quality wool,” and “runners”

                                  24   is a descriptive word for sneakers. Mot. at 1; see id. at 4. Defendants further contend that they use

                                  25   these terms not as trademarks but rather “to tell consumers that [their] products are sneakers made

                                  26   from merino wool.” Mot. at 6-7.

                                  27             In support of their motion, Defendants ask the Court to take judicial notice of the

                                  28   descriptive meanings of “wool,” “Merino,” and “runners” based on various dictionary definitions.
                                                                                           6
                                           Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 7 of 8




                                   1   See Mot. at 4; ECF 43 (request for judicial notice). But even if the Court accepts Defendants’

                                   2   assertions as to the meaning of these terms, Defendants have not established that they do not use

                                   3   the terms as trademarks, as required to make out a defense of fair use.1 The Ninth Circuit has

                                   4   identified several factors that are relevant to whether a term is being used as a mark, including

                                   5   “indications that the term is being used to associate it with a manufacturer,” “whether the term is

                                   6   used as a symbol to attract public attention,” and “whether the allegedly infringing user undertook

                                   7   precautionary measures to minimize the risk that the term will be understood in its trademark

                                   8   sense.” Marketquest Grp., Inc. v. BIC Corp., 862 F.3d 927, 935 (9th Cir. 2017) (internal quotation

                                   9   marks and alterations omitted). Based on these factors, Allbirds points to various allegations in

                                  10   the Complaint—which are construed as true—that support its view that Defendants do use the

                                  11   relevant terms as trademarks.

                                  12          For instance, Allbirds alleges—and Defendants concede—that Defendants use the terms
Northern District of California
 United States District Court




                                  13   “merino runners” within its own trademark, “Giesswein Merino Runners.” See Compl. ¶ 35; Mot.

                                  14   at 5. This suggests that the phrase “merino runners,” at least, is being used to associate the

                                  15   product with the manufacturer. See Humboldt Wholesale, Inc. v. Humboldt Nation Distribution,

                                  16   LLC, No. C-11-4144 EMC, 2011 WL 6119149, at *5 (N.D. Cal. Dec. 8, 2011).

                                  17          In addition, the “lettering, type style, size and visual placement and prominence of the

                                  18   challenged words” can show that they are being used to attract public attention. Fortune Dynamic,

                                  19   Inc., 618 F.3d at 1040. Based on various images submitted in the Complaint, Allbirds alleges that

                                  20   the phrase “MERINO WOOL RUNNERS” is displayed prominently in “large or bolded lettering”

                                  21   and in all capital letters on Defendants’ webpages and promotional materials. ECF 42 (“Opp.”) at

                                  22   7-9 (citing images at Compl. ¶¶ 41, 47). In these images, “MERINO WOOL RUNNERS” is not

                                  23   used within longer sentences or phrases; furthermore, these words are the largest ones on the page.

                                  24   The Court agrees with Plaintiff that these facts, if true, distinguish Defendants’ use of the disputed

                                  25   terms from Defendants’ cited cases. See Opp. at 9-10 (contrasting the instant case from Dessert

                                  26   Beauty, Inc. v. Fox, 568 F. Supp. 2d 416, 424 (S.D.N.Y. 2008) and U.S. Shoe Corp. v. Brown

                                  27
                                       1
                                  28    Accordingly, because the materials at issue in the request for judicial notice do not affect the
                                       Court’s resolution of the instant motion, the Court need not resolve it.
                                                                                        7
                                             Case 5:19-cv-05638-BLF Document 55 Filed 04/20/20 Page 8 of 8




                                   1   Grp., Inc., 740 F. Supp. 196, 199 (S.D.N.Y. 1990)).

                                   2           Meanwhile, Defendants have not cited any allegations in the Complaint that weigh against

                                   3   use as a mark. Instead, Defendants simply assert that “the only plausible interpretation of [their]

                                   4   use of ‘wool runners,’ ‘merino wool runners,’ and ‘merino runners’ is to describe Giesswein’s

                                   5   sneakers.” The Court is not persuaded by this conclusory argument. As already discussed,

                                   6   Allbirds has made allegations that would permit a reasonable fact finder to conclude that

                                   7   Defendants use the disputed terms as trademarks. Cf. Fortune Dynamic, Inc., 618 F.3d at 1031

                                   8   (“Although it is possible that Victoria’s Secret used the term ‘Delicious’ fairly—that is, in its

                                   9   ‘primary, descriptive sense’—we think that a jury is better positioned to make that

                                  10   determination.”). Thus, Defendants have not met their burden of establishing even the first

                                  11   element of the fair use defense.

                                  12           Although the parties raise several other matters in their motion papers, the factual issues
Northern District of California
 United States District Court




                                  13   the Court has already identified preclude dismissal at this stage. Accordingly, the motion to

                                  14   dismiss is DENIED. Of course, Defendants remain free to assert their fair use defense at summary

                                  15   judgment and trial.

                                  16   IV.     ORDER
                                  17           For the foregoing reasons, Defendants’ partial motion to dismiss is DENIED.

                                  18

                                  19   Dated: April 20, 2020

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
